Citation Nr: 1013839	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(also claimed as paranoid type schizophrenic reaction, 
paranoia, depression, bipolar disorder, thinking disorder, 
and mental disorder).



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to 
September 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reopened and 
denied the claim for entitlement to service connection for a 
psychiatric disorder.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

In September 2009, the Board remanded the case for further 
development.  Specifically, the Board instructed the RO to 
provide the Veteran a VA examination in connection with his 
claim.  Subsequently, in January 2010, the Veteran was 
afforded such an examination.  Thus, there has been 
compliance with the Board's September 2009 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  The case has since been 
returned to the Board for appellate review. 


FINDING OF FACT

The Veteran has been shown to currently have bipolar disorder 
that is causally or etiologically related to his military 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bipolar 
disorder was incurred in active service.  38 U.S.C.A. §§ 
1111, 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In the decision below, the Board has granted the Veteran's 
claim for service connection, and therefore, the benefit 
sought on appeal has been granted in full. Accordingly, 
regardless of whether the notice and assistance requirements 
have been met in this case, no harm or prejudice to the 
appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.


Analysis

The Veteran essentially contends that he has a current 
psychiatric disorder related to service. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable." 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

In this case, a review of the Veteran's service treatment 
records shows that he was noted as having a normal 
psychiatric evaluation on a pre-induction examination report.  
As such, the presumption of soundness applies.  

Moreover, the presumption of soundness has not been rebutted 
by clear and unmistakable evidence.  In this regard, the 
Board notes that there is insufficient medical evidence 
indicating that a psychiatric disorder preexisted his period 
of service.  In June 1963, the Veteran was hospitalized for a 
chronic severe schizophrenic reaction, paranoid type.  At 
that time, he indicated that he was unconscious for 28 days 
following an automobile accident in June 1958 and 
hospitalized for about two months.  He also reported seeing a 
civilian psychiatrist several years prior to that time.  It 
was noted that the Veteran's schizophrenic process existed 
prior to service, as indicated by his own admission, and 
could be re-exacerbated in varying degrees from time to time.  
However, the April 2006 VA examiner noted that the Veteran 
denied having any psychiatric treatment prior to service, 
despite his service records showing otherwise.  The January 
2010 VA examiner also noted the Veteran and his spouse denied 
that that he had received mental health treatment prior to 
service.  The latter examiner stated that there was no 
indication of preexisting mental health problems, despite the 
Veteran's borderline intellectual functioning and genetic 
predisposition for substance abuse problems, with the 
possible exception of his head injury and coma for which the 
Veteran denied having cognitive impairment following recovery 
of the coma.  It was also noted that the symptoms reported 
during service were not related to impairment from the head 
injury.  As such, there is conflicting evidence regarding 
whether a psychiatric disorder preexisted the Veteran's 
period of service.  

Based on the foregoing, the Board does not find that there is 
clear and unmistakable evidence that there was a preexisting 
psychiatric disorder.  Therefore, the Board's analysis must 
turn to the issue of whether a current psychiatric disorder 
was incurred during the Veteran's military service. See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence). VAOPGCPREC 
3-03 (July 16, 2003).

The Veteran's service treatment records do document treatment 
for paranoid schizophrenia, including hospitalization for the 
disorder.  The April 2006 VA examiner diagnosed the Veteran 
with bipolar disorder and stated that the disorder was seen 
as a manifestation of the illness he had in service.  The 
examiner explained that the Veteran had schizophrenia in 
service, which has overlapping symptoms with bipolar 
disorder.  He also commented that the military experience 
"can be seen" as exacerbating the disorder.  In January 
2010, another VA examiner opined that the current diagnosis 
of bipolar disorder was "at least as likely as not (50/50 
probability) etiologically related to the [V]eteran's 
presentation of mental illness exhibited during his military 
service."  The examiner stated that while the Veteran was 
initially diagnosed with paranoid schizophrenia, "the 
bipolar diagnosis can be considered directly related to the 
initial diagnosis since these two [mental] illnesses [mimic] 
each other frequently in their presentation."  As such, the 
there is reasonable doubt as to whether the Veteran currently 
has bipolar disorder that is related to his military service.

The Board also observes that the United States Court of 
Appeals for Veterans Claims (Court) has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant'' claim. See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003),

To the extent that there is any reasonable doubt, that doubt 
will be resolved in the Veteran's favor.  Accordingly, the 
Board concludes that service connection for bipolar disorder 
is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for bipolar disorder is granted. 



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


